DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/3/22 has been entered.
 
Response to Amendment
	Claims 1 and 3-11 are currently pending.  Claim 2 is cancelled.  The amended claim 1 does overcome the previously stated 103 rejection.  However, upon further consideration, claims 1 and 3-11 are rejected under the following new 112 and 103 rejections.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 3-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
With regards to claim 1, it is unclear whether the claim is reciting at least one conductive carbon material (based upon the limitation “the conductive carbon material is selected from at least one of zero-dimensional conductive carbon material, one-dimensional conductive carbon material, two-dimensional conductive carbon material and three-dimensional conductive carbon material”), at least two conductive carbon material (based upon the limitation “the conductive carbon material comprises the one-dimensional conductive carbon material and the two-dimensional conductive carbon material”), or at least three conductive carbon material (based upon the limitation “the one-dimensional conductive carbon material and the two-dimensional conductive carbon material account for 1 wt% to 50 wt% of the conductive material”).  For purpose of compact prosecution, claim 1 is construed as requiring a conductive carbon material comprising one-dimensional conductive carbon material and two-dimensional conductive carbon material, and the one-dimensional conductive carbon material or the two-dimensional conductive carbon material account for 1 wt% to 50 wt% of the conductive material.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-11 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al (US 2019/0173092) in view of Wang et al (US 2014/0072873), Yang et al (CN 107732146 A), and further in view of Yushin et al (US 2020/0083542).
Regarding claims 1, 3-8, and 10, Liang et al discloses a lithium ion battery (electrochemical device) comprising: a positive electrode plate (positive electrode piece), a negative electrode plate (negative electrode piece), a separator (isolation membrane), and an electrolyte; wherein the positive electrode plate comprises: a positive current collector “10” (current collector) and a positive active material layer “11” formed on a surface of the positive current collector; wherein the current collector comprises a positive insulation layer “101” (support layer) and a positive conductive layer “102” disposed on the surface of the insulation layer; wherein the thickness of the insulation layer D1 satisfies 1 µm ≤ D1 ≤ 20 µm; wherein the thickness of the conductive layer D2 can be in a range of 500 nm ≤ D2 ≤ 1.5 µm, wherein material of the conductive layer is aluminum or aluminum-zirconium alloy, wherein the density of aluminum is inherently 2.7 g/cm3, wherein the volume resistivity of the conductive layer is inherently between 2.7x10-8 Ω-m to 5.5x10-8 Ω-m; wherein a surface of the conductive layer is also provided with a protective layer “103” that is arranged on both surfaces of the conductive layer, wherein the thickness of the protective layer D3 satisfies D3≤1/10D2 and 1nm≤D3≤200nm, wherein the protective layer is a metal protective layer or a metal oxide protective layer, and the conductive layer comprises an upper protective layer and a lower protective layer, wherein a thickness of the upper protective layer D3 (Da) satisfies 1nm≤D3≤200nm and D3 ≤ 0.1D1 and a thickness of the lower protective layer D3’ (Db) satisfies 1nm≤D3≤200nm and D3’ ≤ 0.1D1, wherein both the upper protective layer and the lower protective layer are metal oxide protective layers, wherein the thickness of the upper protective layer is greater than the thickness of the lower protective layer; wherein a material of the insulation layer (support layer) is an organic polymer insulation material or insulation polymer composite material ([0049]-[0051], [0056],[0060],[0064],[0073],[0085],[0090]-[0092],[0094],[0097],[0103], Tables 1 and 2, Figs. 4 and 9).
However, Liang et al does not expressly teach a material of the support layer that is selected from at least one of a conductive polymer material and a conductive polymer composite material (claim 1).
Wang et al discloses suitable conductive support including electrically conductive polymer films (support layer) having electrically conductive metal coating (conductive layer) ([0065]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Liang positive electrode plate to include a support layer that is a conductive polymer material in order to utilize a conductive substance with good adhesion and electrically conductive connection to the primer layer ([0065]).
However, Liang et al as modified by Wang et al does not expressly teach from a direction of a width of a coated surface of the positive electrode piece, the electrode active material layer comprises three regions based on a compaction density, and a compaction density of a middle region is higher than compaction densities of regions on both sides of the middle region, and the direction of the width is perpendicular to a winding direction of the positive electrode piece (claim 1).
Yang et al discloses electrode active material layer “2” comprises three regions based on a compaction density, and a compaction density of a middle region is 3.52 g/cm3 and the compaction densities of regions on edge regions (both sides of the middle region) is 3.51 g/cm3, and the direction of the width is perpendicular to a winding direction of the battery pole piece (positive electrode piece) ([0033],[0038]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Liang/Wang positive electrode plate to include from a direction of a width of a coated surface of the positive electrode piece, the electrode active material layer comprises three regions based on a compaction density, and a compaction density of a middle region is higher than compaction densities of regions on both sides of the middle region, and the direction of the width is perpendicular to a winding direction of the positive electrode piece in order to greatly improve the rolling quality of the edge areas ([0038]).
However, Liang et al as modified by Wang et al and Yang et al does not expressly teach a primer layer comprising a conductive material and a binder that is also arranged between the current collector and the electrode active material layer; wherein the conductive material is a conductive carbon material, and the conductive carbon material is selected from at least one of zero-dimensional conductive carbon material, one-dimensional conductive carbon material, two-dimensional conductive carbon material and three-dimensional conductive carbon material; wherein the conductive carbon material comprises the one-dimensional conductive carbon material and the two-dimensional conductive carbon material, and the one-dimensional conductive carbon material and the two-dimensional conductive carbon material account for 1 wt% to 50 wt% of the conductive material (claim 1); wherein, based on the total weight of the primer layer, a weight percentage content of the binder is 30% to 99%; and/or, based on the total weight of the primer layer, a weight percentage content of the conductive material is 1% to 70% (claim 6); wherein the binder is selected from at least one of styrene-butadiene rubber, oil soluble polyvinylidene fluoride (PVDF), PVDF-HFP copolymers, PVDF-TFE copolymers, sodium carboxymethyl cellulose, polystyrene, polyacrylic acid, polytetrafluoroethylene, polyacrylonitrile, polyimide, water soluble PVDF, polyurethane, polyvinyl alcohol, polyacrylate, polyacrylic acid-polyacrylonitrile copolymer, and polyacrylate-polyacrylonitrile copolymer (claim 7); wherein a thickness of the primer layer H is 0.1 µm to 5µm (claim 8).
Yushin et al discloses an interlayer (primer layer) arranged between a current collector and an electrode active material layer; wherein the interlayer comprising solid particles (conductive material) and a polymeric binder (binder); wherein the solid particles (conductive carbon material) comprise 1D nanomaterials (one-dimensional conductive carbon material) such as carbon nanotubes and 2D nanomaterials (two-dimensional conductive carbon material); wherein the amount of polymeric binder in the interlayer is 70 to 99 wt% and the amount of conductive material in the interlayer is 1 to 30 wt% ([0069]-[0072]); wherein examples of the polymeric binder include polyacrylic acid, polyvinyl alcohol, sodium carboxymethyl cellulose, polytetrafluoroethylene; wherein a suitable thickness of interlayer is 1 nm to 10 µm ([0039],[0053],[0078]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Liang/Wang/Yang positive electrode plate to include a primer layer comprising a conductive material and a polymeric binder that is arranged between the current collector and the electrode active material layer; wherein the conductive material is a conductive carbon material comprising one-dimensional conductive carbon material and two-dimensional conductive carbon material; wherein the binder is selected from polyacrylic acid, polyvinyl alcohol, sodium carboxymethyl cellulose, and polytetrafluoroethylene; wherein the amount of polymeric binder in the interlayer is 70 to 99 wt% and the amount of conductive material in the interlayer is 1 to 30 wt% in order to provide a conductive interlayer that may significantly reduce stress concentration and additionally improve electrode adhesion, and to utilize 1D and 2D nanomaterials that improve mechanical properties that are effective for cell stability improvements and provide simplicity for the interlayer fabrication ([0068],[0072]).  
In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Liang/Wang/Yang/Yushin positive electrode plate to include one-dimensional conductive carbon material or the two-dimensional conductive carbon material that account for 1 wt% to 50 wt% of the conductive material because it has been held that the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 205 USPQ 215 (CCPA 1980).  Yushin et al also discloses a suitable fraction of 1D nanomaterials in the interlayer may depend on the particular electrode design and may range from around 0 wt% to around 100 wt% ([0072]).  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454. 456, 105 USPQ 233, 235 (CCPA 1955)).  
Further, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Liang/Wang/Yang/Yushin positive electrode plate to include a thickness of the primer layer that is 0.1 µm to 5µm because in a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ 2d 1934 (Fed. Cir. 1990)).  There is no evidence of criticality of the claimed thickness of the primer layer.
Regarding claim 9, Wang et al discloses a positive electrode layer (electrode active material layer) comprising an electroactive material (electrode active material), binder, and conductive filler (conductive agent) ([0074]).
Regarding claim 11, Liang et al also discloses that lithium ion batteries have been widely used in electric vehicles and consumer electronics (apparatus) ([0003]).

Response to Arguments
Applicant's arguments filed 6/3/22 have been fully considered but they are not persuasive. 
The Applicant argues that “there is no motivation for those skilled in the art to apply the technical features of Yang to Liang/Wang since the technical ideas of Yang and the present application are different.  The technical problem to be solved by the present application is that the support layer of the composite current collector made of polymer material or polymer composite material will result in rebound during rolling process, thereby resulting in the edges on both sides of the electrode piece to be tilted up.  Those skilled in the art, based on the disclosure of Yang, do not realize the above problem due to the current collector made of a polymer material or a polymer composite material.  Therefore, those skilled in the art have no motivation to apply the technical solution of Yang, which is aimed at the processing problem of the metal current collector, to the technical solution of Liang/Wang, which is aimed at the rebound problem of the current collector made of a polymer material or a polymer composite material.”.  
In response to applicant's argument that technical problem to be solved by the present application is different than Yang, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Although Yang did not recognize the problem of a composite current collector made of polymer material during the rolling process, one of ordinary skill in the art would have recognized that the rolling process of electrodes is conventional in the art and regardless of the material of the support layer, the advantages taught by Yang would also be beneficial to the Liang/Wang electrode.  

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.S.C/Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729